MARIS, Circuit Judge
(dissenting).
I do not perceive the clear error which the majority appear to see in the findings made by Judge Marsh in this case. The relator’s statement that he had only one moment of consultation with his counsel before trial I regard as incredible as Judge Marsh evidently did also. And even though counsel at the time of the habeas corpus hearing had no personal recollection of the relator’s trial there is no doubt in my mind, as there was not in Judge Marsh’s, that he was present, that he conferred with the relator for a substantial period, in the order of a half hour, and that he prepared and adequately conducted the relator’s defense. This, I think, may be inferred from the facts that counsel was an able lawyer of long trial experience, that he had the investigator’s report which gave the facts of the crime, and that he made notations on the case sheet in the file with respect to the defense, as well as from his testimony as to what time he probably spent in conference with the relator. The failure of counsel to object to the admission of the relator’s confession of commission of the burglary does not concern me, since the relator was tried by the judge who, of course, understood that the confession was not relevant as to relator’s guilt on the robbery charges here involved. I would, accordingly, affirm on the findings and opinion of Judge Marsh, 294 F.Supp. 1402.
I dissent.